Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 3/15/22 is acknowledged.
Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-10, 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roajanasiri et al (US 201/0108256; provided in 8/10/20 IDS, hereafter Roajanasiri).
Claim 1: Roajanasiri teaches a method for controlling a dispensing system (see, for example, abstract, Fig 2-6B), the dispensing system being operated by a controller (214) and having a dispensing device (202)  configured to apply a liquid or viscous material (203) to a sequence of substrates (204) that are moved (via conveyor 213) through the dispensing system (see, for example, abstract, fig 3, [0015], [0021]), the method comprising: 
operating the dispensing device to apply a first amount of material to a first substrate of the sequence of substrates according to a first value of an operating parameter of the dispensing system (See, for example, abstract, Fig 2-3, [0011]); 
measuring, using a sensor (206), a characteristic of the first amount of material applied on the first substrate (see, for example, abstract, Fig 2-6b, [0011], [0016]);
determining, based on the characteristic of the first amount of material applied on the first substrate, that a characteristic of an amount of material, after being applied on a subsequent substrate in the sequence of substrates, is estimated to be outside of a range (see, for example, abstract, [0019], [0022], [0029], [0036], [0039], [0051-0055], Fig 2-6b); 
adjusting the value of the operating parameter to a second value in response to the determination that the characteristic of the amount of material, after being applied on the subsequent substrate, is estimated to be outside of the range (see, for example, abstract, [0019], [0022], [0029], [0036], [0039], [0051-0055], Fig 2-6b);
 and applying, according to the second value of the operating parameter, a second amount of material from the dispensing device to a second substrate of the sequence of substrates, wherein the characteristic of the first amount of material applied on the first substrate is different than a characteristic of the second amount of material applied on the second substrate (see, for example, abstract, [0019], [0022], [0029], [0036], [0039], [0051-0055], Fig 2-6b).

Claim 2: Roajanasiri further teaches where the characteristic of the first amount of material applied on the first substrate comprises at least one of a location on the substrate, a size, a shape, and a thickness (See, for example, [0016], [0028]).
Claim 3: Roajanasiri further teaches wherein the operating parameter is associated with at least one of a fluid pressure of the material supplied to a nozzle of the dispensing device, a flow rate of the material supplied to the nozzle, a dispensing rate of the material from the nozzle, a rate at which the sequence of substrates are coated, and an air pressure of an atomizing air jet of the dispensing device (see, for example, [0038]).
Claim 4: Roajanasiri further teaches wherein the characteristic of the first amount of material is measured at a designated non-functional sample area of the first substrate (See, for example, abstract, Fig 2, [0015-0017]).
Claim 5: Roajanasiri further teaches wherein the designated non-functional sample area of the first substrate comprises a target location, and the characteristic of the first amount of material comprises a location of the first amount of material relative to the target location (See, for example, abstract, Fig 2, [0015-0017]). 
Claim 6: Roajanasiri further teaches wherein the subsequent substrate is two or more substrates in the sequence of substrates after the first substrate (see, for example, abstract, Fig 2-6b, [0037-0039], [0060]).
Claim 9: Roajanasiri further teaches wherein adjusting the value of the operating parameter to the second value is based on one or more characteristics of amounts of material applied on one or more respective substrates prior in the sequence of substrates to the first substrate (See, for example, Fig 5-6b, [0064-0071], [0078], claims).
Claim 10: Roajanasiri further teaches wherein the one or more characteristics of the amounts of material applied on the one or more substrates prior to the first substrate are represented as time series data, and wherein adjusting the value of the operating parameter to the second value is based on the time series data (collection of old average has occurred over a set period of time, see, for example, Fig 5-6b, [0064-0071], [0078], claims).
Claim 12: Roajanasiri further teaches wherein the dispensing device applies the first amount of material according to a first value of a second operating parameter of the dispensing system (multiple control variables are monitored and  controlled) (See, for example, [0041]), 
wherein the method further comprises: adjusting a value of the second operating parameter to a second value in response to the determination that the characteristic of the amount of material, after being applied on the subsequent substrate, is estimated to be outside of the range, wherein the second amount of material is applied to the second substrate further according to the second value of the second parameter (See, for example, Fig 2-6, [0041], wherein explicitly more than just one, as in multiple control variables are monitored and  controlled as taught).
Claim 13:  Roajanasiri further teaches operating the dispensing device to apply a third amount of material to a third substrate of the sequence of substrates according to a third value of the operating parameter of the dispensing system; measuring, using the sensor, a characteristic of the third amount of material applied on the third substrate; determining, based on the characteristic of the third amount of material applied on the third substrate, that a characteristic of an amount of material, after being applied on a substrate subsequent to the third substrate in the sequence of substrates, is estimated to be within the range; and applying, according to the third value of the operating parameter, a fourth amount of material from the dispensing device to a fourth substrate of the sequence of substrates (See, for example, abstract, Fig 2-6b, [0011], [0047], [0068] wherein the data of each dot is analyzed separately in addition to compounded, and a plurality of averages are constantly being produced with respect to time as the continuous process proceeds; the correction is not a one-off correction, but rather a constant process feedback mechanism wherein from sample to sample data is collected, analyzed, and corrections are implemented through the feedback mechanism).
Claim 14: Roajanasiri further teaches wherein the third substrate is at least two substrates subsequent in the sequence of substrates to the second substrate (See, for example, Fig 2-6b, refer further to the rejection of claims 1, 6, and 13 above, again the correction is not a one-off correction, but effects the plurality of subsequent substrates.
Claim 15: refer to the rejections of claims 1, 12-14 above. Roajanasiri further teaches wherein the process is iterative and from sample to sample following adjustments, additional changes can be based on the result of the determination on the collected data inclusive of the just processed sample wherein if the value is good for a particular variable it is not altered further (See, for example, Fig 6a-b).  Roajanasiri further teaches wherein explicitly more than just one, as in multiple control variables are monitored and  controlled, thus although one variable would be within tolerance, where a second is not the process would similarly be adjusted to correct the discrepancy (See, for example,  Fig 2-6, [0041]).
Claim 17: Roajanasiri further teaches wherein determining that the characteristic of the amount of material to be applied on the subsequent substrate is estimated to be outside of the range comprises: determining that the characteristic of an amount of material to be applied on a second subsequent substrate in the sequence of substrates is estimated to be outside of the range (see, for example, [0024-0025], [0039], [0041] Fig 2-6b, wherein all subsequent to be applied dots  on substrates are influenced by the monitoring and corrective action feedback within the process of Roajanasiri.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roajanasiri as applied to claim 1 above, and further in view of Resnic et al (US 2007/0226175; hereafter Resnic)
Claims 7-8: Roajanasiri teaches the method of claim 1 (above) and further teaches wherein the feedback system may determine any variety of measures of statistical dispersion, inclusive of standard deviation, interquartile range, a mean difference, median absolute deviation, average absolute deviation, coefficient of variation,  a quartile coefficient of dispersion, a relative mean difference, a variance, a variance to mean ratio, etc.  (See, for example, [0032]).   And further teaches wherein data can be compared against a mathematical function of the reference characteristic value and the statistical dispersion as it may yield better information for determining whether or not the dispensing process should be adjusted; by further considering the variability of the system (See, for example, [0035-0036].  But it does not explicitly teach wherein the amount of material to be applied on the subsequent substrate is estimated to be outside of the range at explicitly a confidence interval, wherein the confidence interval is equal to or greater than a pre-determined threshold confidence interval and wherein adjusting the value of the operating parameter to the second value is based on the confidence interval of the estimation.  Resnic teaches a system for statistical process control comprising a monitoring module, controlled database and means to issue corrective action (such as alerts) (See, for example, Fig 2-3).  Resnic further teaches that within statistical process control, confidence intervals are implemented to provide a threshold to determine when the event rate has exceeded the expectation, aiding identification of acceptable or adverse rates and further establishing when a true deviation from an expectation has occurred (See, for example, [0074-0075]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a confidence interval when estimating when values are out of range, wherein the confidence interval is equal to or greater than a pre-determined threshold confidence interval and wherein adjusting the value of the operating parameter to the second value is based on the confidence interval of the estimation as Roajanasiri has identified its monitoring system and feedback mechanism should involve statistical processing to overcome process variability and identify true efficient points wherein changes to the process should be made and as establishing confidence intervals would predictably aid in identification of such occurrence of true deviation from a condition within a process possessing variability.  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roajanasiri as applied to claim 1 above, and further in view of Chua et al (US 2010/0070327; hereafter Chua).
Claims 10-11: Roajanasiri further teaches wherein the one or more characteristics of the amounts of material applied on the one or more substrates prior to the first substrate are represented as time series data, such as a collection and average of collected values and further comparison to older averages, and wherein collections of averages is not a one -off but rather continues just as more samples are continually processed (see, for example, Fig 5-6b, [0064-0071], [0078], claims).  But Roajanasiri does not explicitly describe the collection of averages as one of applying a smoothing function to the time series data, wherein the smoothing function comprises at least one of a simple moving average function, a cumulative rolling average function, a weighted moving average function, an exponential moving average function, and an autoregressive-moving average function.  Chua teaches a method of statistical processing to identify trends for feedback systems including collection of averages (See, for example, abstract, [0022-0023]).  Chua further teaches wherein analysis of average data over a series of time can implement moving / rolling, weighted moving, exponentially weight moving, to adequately characterize and weight the results per a given period of time; such as allowing for more weight to be placed on the most recent data or the most distant data (see, for example, [0023]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying a smoothing function to the time series average data, wherein the smoothing function comprises at least one of a simple moving average function, a cumulative rolling average function, a weighted moving average function, an exponential moving average function, and an autoregressive-moving average function as it would provide for flexibility in weighting or discounting appropriate data within data set to further isolate trends and changes within the process. 

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Roajanasiri.
Claim 15: refer to the rejections of claim 15 above.  Although there is no singular exemplary detailed embodiment wherein a third amount is within the range and outside of a second range, Based on the guidance of Roajanasiri the process is iterative, from sample to sample following adjustments, additional changes can be based on the result of the determination on the collected data inclusive of the just processed sample wherein if the value is good for a particular variable it is not altered further (See, for example, Fig 6a-b).  Roajanasiri further teaches wherein explicitly more than just one, as in multiple control variables are monitored and  controlled (See, for example, Fig 2-6 and [0041]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated determination, adjustment, and application in a unique situation wherein a third amount is within the range and outside of a second range as such a situation is generally taught and as it would predictably improve the overall quality since although one variable would be within tolerance, the second is not and thus the process would rightfully be adjusted and corrected.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roajanasiri as applied to claim 1 above, and further in view of Miyamoto et al (US 6,309,485; hereafter Miyamoto).
Claim 16: Roajanasiri teaches the method of claim 1 (above) and further teaches wherein the adhesive material is cured, and wherein the monitoring / measuring device (206) may be positioned at a variety of locations downstream from the dispenser (202)  (See, for example, [0013], [0018]).  But it does not explicitly teach wherein the first amount of material on the first substrate is cured when the characteristic of the first amount of material is measured.  Miyamoto is directed to a method of controlling a process including a dispensing system (See, for example, abstract, Fig 2-3, col 11 line 30-43).  Miyamoto further teaches wherein adhesively bonded and cured samples are inspected particularly with respect to properties of the cured adhesive, such as thickness, spatial thickness distribution/ variation, abnormality to provide for correction on the manufacturing conditions of subsequent samples and improve process quality (see, for example, Fig 2-3, col 5 lines 50-col 6 line 5, col 11 lines 55-col 12 line 14).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated measuring the characteristic of the first amount of material at position downstream of deposition and curing as such post cured adhesive monitoring can predictably detect problems with the process and provide a predictable means to enhance overall process quality.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712